Title: [Diary entry: 6 November 1786]
From: Washington, George
To: 

Monday 6th. Mercury at 43 in the Morning—58 at Noon and 57 at Night. But very little wind and that southerly. Clear & remarkably pleasant all day. After breakfast Mrs. Stuart & all her Children except Washington Custis went away. I rid to the Plantations at the Ferry, Dogue run & Muddy hole—Making a farm pen at the latter. On my return home found Colo. Lewis Morris and his Brother Major Jacob Morris here, who dined and returned to Alexandria

afterwards where Mrs. Lewis Morris & her Mother Mrs. Elliot were on their way to Charleston.